IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60191
                         Summary Calendar



GEORGES ELIAS JREIGE,

                                          Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                        - - - - - - - - - -
                  Petition for Review of an Order
                of the Board of Immigration Appeals
                        BIA No. A29-577-929
                        - - - - - - - - - -
                          August 20, 2001

Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Georges Elias Jreige requests review of the decision of the

Board of Immigration Appeals (“BIA”) which dismissed his appeal

from the immigration judge’s decision to deny Jreige’s

application for asylum and for withholding of deportation.   He

argues that the Board made legal and factual errors in

determining that he did not demonstrate past persecution or a

well-founded fear of future persecution in Lebanon.

     We have reviewed the record and the briefs and determine

that the Board’s decision is supported by substantial evidence.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-60191
                               -2-

See Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).

Accordingly, the petition for review is DENIED.